Citation Nr: 0715955	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-09 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected chronic brain syndrome associated with 
trauma (CBS).  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from December 1952 
to December 1954.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the RO.  A December 2005 rating 
decision granted service connection for narcolepsy and 
assigned a 10 percent evaluation, effective on March 17, 
2003.  

This case is being remanded to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center, in 
Washington, DC.  



REMAND

The veteran is currently service connected for CBS, 30 
percent disabling, and narcolepsy, 10 percent disabling.  

According to a March 2003 statement from K.A.C., M.D., the 
veteran's narcolepsy prevented gainful employment.  After 
evaluation by a VA health care provider in September 2003, at 
which time the veteran said that he had not worked in ten 
years, it was concluded that the veteran's service-connected 
CBS did not allow him to obtain or retain employment.  

Despite the above findings, it was noted in VA outpatient 
treatment records for August 1999 that the veteran was 
working full time.  Records for October 2003 reveal that the 
veteran continued to work part time.  

Additionally, the veteran's condition was reported in May 
2005 to have improved on Provigil; and it was noted on VA 
examination in July 2005 that the veteran had been on 
pharmacological treatment for several years with mild to 
moderate improvement.  

Based on the above, the Board finds that both the current 
employment picture and the current degree of functional 
impairment due to service-connected disability are unclear.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2006), an examination will 
be requested whenever VA determines, as in this case, that 
there is a need to verify the severity of a disability.  See 
also 38 C.F.R. § 3.159 (2006).  

Accordingly, this case is remanded to the AOJ for the 
following actions:  

1.  The veteran must be contacted and 
asked to provide the names and 
addresses, as well as the dates of 
treatment, of all health care providers 
who have treated him for either of his 
service-connected disabilities since 
March 2006, the date of the most recent 
medical evidence currently on file.  
After securing any appropriate consent 
from the veteran, the AOJ must obtain 
any such treatment records that have not 
previously been associated with the 
veteran's VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
must inform the veteran of this and 
request him to provide copies of the 
outstanding medical records.  All 
attempts to secure this evidence must be 
documented in the claims file by the 
AOJ.  

2.  The veteran should be asked to 
provide a written employment history 
since January 2003, to include the 
number of hours worked per week if 
currently employed.  

3.  Then, the AOJ must afford the 
veteran a VA neuropsychiatric 
examination to determine the current 
nature and severity of his service-
connected disabilities.  The claims 
files must be made available to, and 
reviewed by, the examiner.  Any 
indicated tests and studies must be 
accomplished; and all clinical findings 
must be reported in detail and 
correlated to a specific diagnosis.  The 
examiner must describe all 
symptomatology due to the service-
connected CBS and narcolepsy.  

The examiner must assign a numerical 
code under the Global Assessment of 
Functioning Scale provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders, and the definition of 
the numerical code assigned must be 
included.  

The examiner must also provide an 
opinion, based on the examination 
findings and a review of the claims 
file, on whether the veteran's service-
connected disabilities alone, without 
regard to his age or the effects of any 
nonservice-connected disabilities, are 
severe enough as a whole to preclude him 
from obtaining and maintaining any form 
of gainful employment consistent with 
his education and occupational 
experience.  The rationale for all 
opinions expressed must be provided.  
The report prepared must be typed.  If 
the examiner determines that a separate 
sleep study would be helpful in this 
case, a sleep study of the veteran's 
service-connected narcolepsy should be 
obtained and the final report associated 
with the claims file.  

4.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. § 3.655 (2006).  In the event 
that the veteran does not report for the 
aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

5.  Following completion of the 
foregoing, the AOJ must review the 
claims folder and ensure that all 
required developmental actions have been 
conducted and completed in full.  The 
AOJ must then readjudicate the veteran's 
claims for an evaluation in excess of 30 
percent for service-connected CBS and 
for a total disability rating based on 
unemployability due to service-connected 
based on all relevant evidence on file.  

6.  If either issue continues to be 
denied, the AOJ must provide the veteran 
and his representative with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto.  

Thereafter, if indicated, the case must be returned to the 
Board for the purpose of appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).  

